 
Exhibit 10.7

AMENDMENT TO OUTBACK STEAKHOUSE, INC.
 
PARTNER EQUITY PLAN
 


 
WHEREAS, in connection with the transactions contemplated by the Agreement and
Plan of Merger among Kangaroo Holdings, Inc., Kangaroo Acquisition, Inc. and
Outback Steakhouse, Inc. (the “Company”), dated as of November 5, 2006 (the
“Merger Agreement”), the Board of Directors (the “Board”) and the Compensation
Committee of the Board of Directors (the “Committee”) have determined as
required by the Merger Agreement to amend and construe the Outback Steakhouse,
Inc. Partner Equity Plan (the “Plan”) as permitted by Section 7 of the Plan.
 
NOW THEREFORE, the Plan is hereby amended effective immediately with respect to
all accounts thereunder, as follows:
 
The following Section 3.7 is hereby added after Section 3.6 of the Plan:


3.7 Effect of the Merger. Notwithstanding anything to the contrary in the Plan
or otherwise, effective as of the “Effective Time” (as defined in the Agreement
and Plan of Merger among Kangaroo Holdings, Inc., Kangaroo Acquisition, Inc. and
the Corporation, dated as of November 5, 2006 (the “Merger Agreement”), the
phantom shares of Company Stock credited to each Participant’s Account will be
converted into an obligation to pay cash with a value equal to the product of
(A) the “Merger Consideration” (as defined in the Merger Agreement) and (B) the
number of shares of Company Stock credited in such Account (the “Converted
Account”). From and after the Effective Time, the amounts credited to a
Participant’s Converted Account will be eligible to be invested by such
Participant in the investment alternatives available under the Partner Equity
Deferred Compensation Diversified Plan and, except for such administrative
changes as may be necessary to effectuate the foregoing, the Converted Account
will be administered in accordance with the payment schedule and consistent with
the terms of the Plan.


Except as expressly modified hereby, the terms and provisions of the Plan shall
remain in full force and effect. In the event the Merger Agreement is terminated
in accordance with its terms, this Amendment shall be void ab initio and of no
force and effect.